Case 21-03004-sgj Doc 32-2 Filed 05/22/21             Entered 05/22/21 11:23:20     Page 1 of 8



 Davor Rukavina, Esq.
 Texas Bar No. 24030781
 Julian P. Vasek, Esq.
 Texas Bar No. 24070790
 MUNSCH HARDT KOPF & HARR, P.C.
 500 N. Akard Street, Suite 3800
 Dallas, Texas 75202-2790
 Telephone: (214) 855-7500
 Facsimile: (214) 978-4375

 COUNSEL FOR HIGHLAND CAPITAL
 MANAGEMENT FUND ADVISORS, L.P.

                       IN THE UNITED STATES BANKRUPTCY COURT
                         FOR THE NORTHERN DISTRICT OF TEXAS
                                   DALLAS DIVISION

 In re                                            §
                                                  §
                                                                       Chapter 11
 HIGHLAND CAPITAL MANAGEMENT,                     §
 L.P.,                                            §
                                                              Case No. 19-34054-sgj11
                                                  §
          Debtor.                                 §
                                                  §
 HIGHLAND CAPITAL MANAGEMENT,                     §
 L.P.,                                            §
                                                  §
          Plaintiff,                              §
                                                  §
                                                                    Adv. No. 21-03004
 v.                                               §
                                                  §
 HIGHLAND CAPITAL MANAGEMENT                      §
 FUND ADVISORS, L.P.                              §
                                                  §
          Defendant.                              §

                           DEFENDANT’S AMENDED ANSWER

         COMES NOW Highland Capital Management Fund Advisors, L.P. (the “Defendant”), the

defendant in the above-styled and numbered adversary proceeding (the “Adversary Proceeding”)

filed by Highland Capital Management, L.P. (the “Plaintiff”), and files this its Defendant’s

Amended Answer (the “Answer”), responding to the Complaint for (I) Breach of Contract and (II)

Turnover of Property of the Debtor’s Estate (the “Complaint”). Where an allegation in the

Complaint is not expressly admitted in this Answer, it is denied.

DEFENDANT’S AMENDED ANSWER                                                              Page 1 of 8
                                                                                        EXHIBIT "B"
Case 21-03004-sgj Doc 32-2 Filed 05/22/21             Entered 05/22/21 11:23:20         Page 2 of 8




                                 PRELIMINARY STATEMENT

          1.   The first sentence of ¶ 1 sets forth the Plaintiff’s objective in bringing the Complaint

and does not require a response. To the extent it contains factual allegations, they are denied. The

second sentence contains a legal conclusion that does not require a response. To the extent it

contains factual allegations, they are denied.

          2.   Paragraph 2 contains a summary of the relief the Plaintiff seeks and does not require

a response. To the extent it contains factual allegations, they are denied.

                                 JURISDICTION AND VENUE

          3.   The Defendant admits that this Adversary Proceeding relates to the Plaintiff’s

bankruptcy case but denies any implication that this fact confers Constitutional authority on the

Bankruptcy Case to adjudicate this dispute. Any allegations in ¶ 3 not expressly admitted are

denied.

          4.   The Defendant admits that the Court has statutory (but not Constitutional)

jurisdiction to hear this Adversary Proceeding. Any allegations in ¶ 4 not expressly admitted are

denied.

          5.   The Defendant denies that a breach of contract claim is core. The Defendant denies

that a § 542(b) turnover proceeding is the appropriate mechanism to collect a contested debt. The

Defendant admits that a § 542(b) turnover proceeding is statutorily core but denies that it is

Constitutionally core under Stern v. Marshall. The Defendant does not consent to the Bankruptcy

Court entering final orders or judgment in this Adversary Proceeding. Any allegations in ¶ 5 not

expressly admitted are denied.

          6.   The Defendant admits ¶ 6 of the Complaint.

                                          THE PARTIES

          7.   The Defendant admits ¶ 7 of the Complaint.


DEFENDANT’S AMENDED ANSWER                                                                  Page 2 of 8
Case 21-03004-sgj Doc 32-2 Filed 05/22/21           Entered 05/22/21 11:23:20         Page 3 of 8




       8.      The Defendant admits ¶ 8 of the Complaint.

                                     CASE BACKGROUND

       9.      The Defendant admits ¶ 9 of the Complaint.

       10.     The Defendant admits ¶ 10 of the Complaint.

       11.     The Defendant admits ¶ 11 of the Complaint.

       12.     The Defendant admits ¶ 12 of the Complaint.

                                    STATEMENT OF FACTS

A.     The HCMFA Notes

       13.     The Defendant admits that it has executed at least one promissory note under which

the Debtor is the payee. Any allegations in ¶ 13 not expressly admitted are denied.

       14.     The Defendant denies ¶ 14 of the Complaint.

       15.     The Defendant denies ¶ 15 of the Complaint.

       16.     The Defendant denies ¶ 16 of the Complaint. The document speaks for itself and

the quote set forth in ¶ 16 is not verbatim.

       17.     The Defendant denies ¶ 17 of the Complaint. The document speaks for itself and

the quote set forth in ¶ 17 is not verbatim.

       18.     The Defendant admits ¶ 18 of the Complaint.

B.     HCMFA’s Default under Each Note

       19.     The Defendant admits that Exhibit 3 to the Complaint (the “Demand Letter”) is a

true and correct copy of what it purports to be and that the document speaks for itself. To the

extent ¶ 19 of the Complaint asserts a legal conclusion, no response is required, and it is denied.

To the extent not expressly admitted, ¶ 19 of the Complaint is denied.

       20.     To the extent ¶ 20 of the Complaint asserts a legal conclusion, no response is

necessary, and it is denied. The Defendant otherwise admits ¶ 20 of the Complaint.


DEFENDANT’S AMENDED ANSWER                                                               Page 3 of 8
Case 21-03004-sgj Doc 32-2 Filed 05/22/21           Entered 05/22/21 11:23:20      Page 4 of 8




       21.     The Defendant lacks knowledge or information sufficient to form a belief about the

truth of the allegations in ¶ 21 of the Complaint and therefore denies the same.

       22.     The Defendant lacks knowledge or information sufficient to form a belief about the

truth of the allegations in ¶ 22 of the Complaint and therefore denies the same.

       23.     The Defendant lacks knowledge or information sufficient to form a belief about the

truth of the allegations in ¶ 23 of the Complaint and therefore denies the same.

       24.     The Defendant denies ¶ 24 of the Complaint.

                                 FIRST CLAIM FOR RELIEF
                                   (For Breach of Contract)

       25.     Paragraph 25 of the Complaint is a sentence of incorporation that does not require

a response. All prior denials are incorporated herein by reference.

       26.     Paragraph 26 of the Complaint states a legal conclusion that does not require a

response. To the extent it alleges facts, the Defendant denies the allegations in ¶ 26 of the

Complaint.

       27.     Paragraph 27 of the Complaint states a legal conclusion that does not require a

response. To the extent it alleges facts, the Defendant denies the allegations in ¶ 27 of the

Complaint.

       28.     Paragraph 28 of the Complaint states a legal conclusion that does not require a

response. To the extent it alleges facts, the Defendant denies the allegations in ¶ 28 of the

Complaint.

       29.     The Defendant denies ¶ 29 of the Complaint.



                             SECOND CLAIM FOR RELIEF
                   (Turnover by HCMFA Pursuant to 11 U.S.C. § 542(b))




DEFENDANT’S AMENDED ANSWER                                                             Page 4 of 8
Case 21-03004-sgj Doc 32-2 Filed 05/22/21             Entered 05/22/21 11:23:20        Page 5 of 8




        30.      Paragraph 30 of the Complaint is a sentence of incorporation that does not require

a response. All prior denials are incorporated herein by reference.

        31.      Paragraph 31 of the Complaint states a legal conclusion that does not require a

response. To the extent it alleges facts, the Defendant denies the allegations in ¶ 31 of the

Complaint.

        32.      Paragraph 32 of the Complaint states a legal conclusion that does not require a

response. To the extent it alleges facts, the Defendant denies the allegations in ¶ 32 of the

Complaint.

        33.      The Defendant denies ¶ 33 of the Complaint.

        34.      Paragraph 34 of the Complaint states a legal conclusion that does not require a

response. The Defendant admits that the Plaintiff transmitted the Demand Letter. To the extent ¶

34 alleges other facts, the Defendant lacks knowledge or information sufficient to form a belief

about the truth of the allegations in ¶ 34 of the Complaint and therefore denies the same.

        35.      The Defendant lacks knowledge or information sufficient to form a belief about the

truth of the allegations in ¶ 35 of the Complaint and therefore denies the same.

        36.      Paragraph 36 of the Complaint states a legal conclusion that does not require a

response. To the extent it alleges facts, the Defendant denies the allegations in ¶ 36 of the

Complaint.

        37.      The Defendant denies that the Plaintiff is entitled to the relief requested in the

prayer, including parts (i), (ii), and (iii).

                                     AFFIRMATIVE DEFENSES

        38.      At all material times to the Complaint, the Defendant, a registered advisor, advised

various third-party funds as to their investments. One such fund was Highland Global Allocation

Fund (“HGAF”).

DEFENDANT’S AMENDED ANSWER                                                                 Page 5 of 8
Case 21-03004-sgj Doc 32-2 Filed 05/22/21            Entered 05/22/21 11:23:20        Page 6 of 8




       39.     At all material times to the Complaint, the Defendant contracted with the Plaintiff

whereby the Plaintiff, through its employees, would provide certain services to the Defendant,

including with respect to the Defendant’s advice to the third-party funds. These services so

provided included accounting, legal, regulatory, valuation, and compliance services.

       40.     In March, 2018, HGAF sold equity interests it held in TerreStar. As part of this, it

was necessary to calculate the “net asset value” (“NAV”) of these securities and of HGAF assets.

The Defendant was responsible for advising on the NAV. In turn, pursuant to the Shared Services

Agreement in effect at that time between the Plaintiff and the Defendant, the Plaintiff was

responsible to the Defendant to calculate the NAV, and the Plaintiff had several employees charged

with these and similar calculations as part of the Plaintiff’s routine business services and as part

of what the Plaintiff regularly provided to the Defendant and affiliated companies.

       41.     The Plaintff made a mistake in calculating the NAV (the “NAV Error”). The NAV

Error was discovered in early 2019 as HGAF was being converted from an open-ended fund to a

closed-ended fund. The Securities and Exchange Commission opened an investigation, and

various employees and representatives of the Plaintiff, the Defendant, and HGAF worked with the

SEC to correct the error and to compensate HGAF and the various investors in HGAF harmed by

the NAV Error. Ultimately, and working with the SEC, the Plantiff determined that the losses

from the NAV Error to HGAF and its shareholders amounted to $7.5 million: (i) $6.1 million for

the NAV Error itself, as well as rebating related advisor fees and processing costs; and (ii) $1.4

million of losses to the shareholders of HGAF.

       42.     The Defendant accepted responsibility for the NAV Error and paid out $5,186,496

on February 15, 2019 and $2,398,842 on May 21, 2019.              In turn, the Plaintiff accepted

responsibility to the Defendant for having caused the NAV Error, and the Plaintiff ultimately,

whether through insurance or its own funds, compensated the Defendant for the above payments

DEFENDANT’S AMENDED ANSWER                                                                Page 6 of 8
Case 21-03004-sgj Doc 32-2 Filed 05/22/21            Entered 05/22/21 11:23:20        Page 7 of 8




by paying, or causing to be paid, approximately $7.5 million to the Defendant directly or indirectly

to HGAF and its investors.

       43.     At this time, Frank Waterhouse (“Waterhouse”) was the Chief Financial Officer to

both the Plaintiff and the Defendant. Waterhouse signed the two promissory notes the subject of

the Complaint (the “Notes”). He did not sign the Notes in any representative capacity for the

Defendant. The Defendant did not authorize Waterhouse to sign the Notes or to bind the Defendant

in any way to the Note.

       44.     Waterhouse made a mistake in preparing and signing the Notes for the Defendant.

Upon information and belief, Waterhouse was not aware that payments from the Plaintiff to the

Defendant were to compensate the Defendant for the NAV Error and resulting damages, instead

assuming that the Notes were like prior notes between the Plaintiff and the Defendant. Waterhouse

failed to properly inquire into the underlying transaction and, either for unknown accounting or

other purposes, Waterhouse prepared and signed the Notes on his own, without proper knowledge

of the underlying facts and without actual authority from either the Plaintiff or the Defendant.

       45.     In sum, neither the Plaintiff nor the Defendant intended that any funds paid by the

Plaintiff to the Defendant be treated as debt but that they instead be treated as compensation by

the Plaintiff to the Defendant for the NAV Error that the Plaintiff caused. The Notes are an

unauthorized mistake and a nullity, and are void for a lack of consideration.

       46.     To the extent Waterhouse had apparent authority to bind the Defendant to the

Notes, such apparently authority does not apply to the Notes because Waterhouse’s lack of actual

authority is imputed to the Plaintiff, as Waterhouse was the CFO for the Plaintiff.

       47.     Accordingly, the Notes are void or unenforceable for lack of consideration, for

mutual mistake, and for the lack of authority from the Defendant to Waterhouse to execute the

same for the Defendant.

DEFENDANT’S AMENDED ANSWER                                                                Page 7 of 8
Case 21-03004-sgj Doc 32-2 Filed 05/22/21            Entered 05/22/21 11:23:20       Page 8 of 8




                                         JURY DEMAND

        48.      The Defendant demands a trial by jury of all issues so triable pursuant to Rule 38

of the Federal Rules of Civil Procedure and Rule 9015 of the Federal Rules of Bankruptcy

Procedure.

        49.      The Defendant does not consent to the Bankruptcy Court conducting a jury trial

and therefore demands a jury trial in the District Court.

                                             PRAYER

        WHEREFORE, PREMISES CONSIDERED, the Defendant respectfully request that,

following a trial on the merits, the Court enter a judgment that the Plaintiff take noting on the

Complaint and provide the Defendant such other relief to which it is entitled.

        RESPECTFULLY SUBMITTED this                   day of May, 2021.

                                                      MUNSCH HARDT KOPF & HARR, P.C.

                                                      By: /s/ Davor Rukavina
                                                         Davor Rukavina, Esq.
                                                         Texas Bar No. 24030781
                                                         Julian P. Vasek, Esq.
                                                         Texas Bar No. 24070790
                                                         500 N. Akard Street, Suite 3800
                                                         Dallas, Texas 75202-2790
                                                         Telephone: (214) 855-7500
                                                         Facsimile: (214) 978-4375
                                                         drukavina@munsch.com
                                                         jvasek@munsch.com

                                                      COUNSEL FOR HIGHLAND CAPITAL
                                                      MANAGEMENT FUND ADVISORS,
                                                      L.P.




DEFENDANT’S AMENDED ANSWER                                                               Page 8 of 8
4846-7642-9033v.1 019717.00001
